919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
HIGHLANDS HOSPITAL CORPORATION, INC., doing business asHighlands Regional Medical Center, Plaintiff-Appellant,v.NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEES, RWDSU,AFL-CIO, DISTRICT 1199, WV, KY, OH, Defendant-Appellee.

No. 90-5380.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1990.
Before MERRITT, Chief Judge;  NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The court finds that no prejudicial error intervened in the judgment it and proceedings in the district court, and it is therefore ORDERED that said judgment be and it hereby is affirmed upon the opinion of the district court.